an adequate legal remedy precluding writ relief,        see Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 223-24, 88 P.3d 840, 840-41 (2004),
                because "[n]o rule or statute authorizes an appeal from an order of
                contempt . . .[,] contempt orders must be challenged by an original petition
                pursuant to NRS Chapter 34." Pengilly v. Rancho Santa Fe Homeowners
                Ass'n, 116 Nev. 646, 649, 5 P.3d 569, 571 (2000) (citations omitted).
                            Petitioner is a licensed Nevada attorney who represented the
                guardian of real party in interest, James Preece, in a guardianship action
                and also served as the trustee of the special needs trust created to benefit
                Preece. In a December 29, 2006, order the district court provided that it
                would exercise ancillary jurisdiction over the trust. Petitioner was then
                appointed as the trustee in an order filed on April 24, 2007, which
                instructed that petitioner and the guardian were to develop a budget for
                the annual trust expenditures, that the court was to approve the budget
                within 90 days of the entry of that order, and that petitioner's costs
                incurred as trustee would be subject to ratification by the court at the
                annual accounting of trust activities.
                            Petitioner did not file a budget within 90 days of the entry of
                the April 2007 order appointing him as trustee, and he did not file any
                annual trust accountings with the court between 2007 and December
                2011. In January 2012, petitioner filed a trustee's report notifying the
                district court that the guardian had removed Preece in 2010 from the
                jurisdiction without court approval and that Preece had thereafter been
                removed from the guardian's care and placed in a residential facility
                outside of Nevada. According to the report, trust assets were used to
                assist with the move and to pay for the residential facility resulting in a
                significant reduction in trust assets.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) I947A
                            Based on the events that had transpired, the district court
                orally removed petitioner as trustee of the special needs trust, and in a
                written order entered in July 2013, held petitioner in contempt of court
                and imposed sanctions on petitioner for (1) failing to file a budget within
                90 days of the 2007 order appointing him as trustee, (2) failing to file
                annual trust accountings with the court, and (3) aiding and abetting the
                guardian in removing Preece from the jurisdiction without prior approval
                of the court. Petitioner filed this petition for extraordinary relief
                challenging the contempt findings and the imposition of sanctions.
                            A district court may hold a person in contempt when the
                person has failed to comply with a lawful order or rule.' NRS 22.010(3).
                To be held in contempt for disobeying a court order, the order must clearly
                put the person on notice of what is required.    Sw. Gas Corp. v. Flintkote
                Co., 99 Nev. 127, 131, 659 P.2d 861, 864 (1983). This court generally
                "affords the district court sufficient leeway to exercise its [contempt]
                power." See In re Claimants, 118 Nev. at 907, 59 P.3d at 1229-30.
                            The documents attached to the writ petition support the
                district court's conclusion to hold petitioner in contempt and impose


                       'Petitioner asserts that the district court erred by holding him in
                criminal contempt without applying the higher standard of proof for
                criminal contempt. But because the contempt order is indeterminate and
                meant to compel petitioner's obedience to an order for the benefit of
                Preece, we conclude that the district court did not err in applying the civil
                contempt standard of clear and convincing evidence. See Warner v. Second
                Judicial Dist. Court, 111 Nev. 1379, 1382-83, 906 P.2d 707, 709 (1995)
                (providing that "civil contempts are those prosecuted to enforce the rights
                of private parties and to compel obedience to orders or decrees for the
                benefit of opposing parties"); see also In re Claimants v. State Eng'r, 118
                Nev. 901, 909, 59 P.3d 1226, 1231 (2002) (explaining that a civil contempt
                order is "conditional or indeterminate" (internal quotations omitted)).
SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A
                sanctions on all three accounts. 2 See id.   First, petitioner failed to file a
                budget for the court's approval within 90 days of the April 2007 order
                appointing him as trustee when petitioner was specifically ordered to do
                so. NRS 22.010(3). Second, petitioner failed to file annual trust
                accountings with the court, despite the fact that he had adequate notice of
                his duty to do so. See NRS 22.010(3); Sw. Gas Corp., 99 Nev. at 131, 659
                P.2d at 864. In particular, the April 2007 order approved the annual trust
                accounting of the previous trustee, appointed petitioner as the new
                trustee, and specifically provided that petitioner's costs incurred as trustee
                would be subject to ratification by the court "at the annual accounting of
                trust activities." Moreover, in response to the district court's questioning
                at the December 3, 2012, hearing on the order to show cause, petitioner
                conceded that he was aware that he was expected as trustee to report
                annually to the court. Petitioner's billing records also demonstrated that
                he was working on a "court accounting for the trust" in 2010, but
                petitioner failed to file any annual trust accounting between 2007 and
                December 2011. Finally, the record supports the district court's contempt
                holding regarding petitioner's actions in aiding and abetting the
                guardian's removal of Preece from Nevada because petitioner had a duty,
                as legal counsel, not to assist the guardian in any conduct that was
                fraudulent or unlawful.      See RPC 1.2(d); NRS 159.2023 (requiring a
                guardian to seek court approval to permanently remove a ward from the
                jurisdiction). For these reasons, we conclude that the district court did not
                arbitrarily or capriciously exercise its discretion in holding petitioner in


                      2 Whilepetitioner asserts that the district court improperly entered
                the nunc pro tunc order, the district court took jurisdiction over the trust
                in the December 29, 2006, order.
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I947A
                contempt and imposing sanctions. NRS 34.160; NRS 34.320; Int'l Game
                Tech., 124 Nev. at 197, 179 P.3d at 558. Accordingly, we
                           ORDER the petition DENIED.
                                                                       iL
                                                           Pickering



                                                           Parraguirre



                                                           Saitta



                cc: Hon. Egan K. Walker, District Judge
                     Lemons, Grundy & Eisenberg
                     Solomon Dwiggins & Freer
                     Brian C. McQuaid
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A